The prosecution in this case was based upon section 4, c. 70, Sess. Laws 1910-11; the charging part of the information being as follows:
"* * * The said A.C. Flowers, late of Stephens county, and within the jurisdiction of this court, did willfully and unlawfully have in his possession at his place of business more than one quart of intoxicating liquor, to wit, 41 quarts of beer, contrary to the form of the statutes," etc.
The punishment imposed in this case was imprisonment for 30 days in the county jail and a fine of $50. Upon the conviction, a motion for a new trial was filed and overruled, and the judgment and sentence followed. The Attorney General has filed a confession of error setting out that this conviction is based on a statute heretofore declared unconstitutional by this court. The question here raised was determined by this court in Ex parteWilson, 6 Okla. Cr. 451, 119 P. 596, wherein the act in question was declared unconstitutional.
Following the rule laid down in that case, the judgment is reversed, and the cause remanded, with direction to the trial court to dismiss.
FURMAN, P.J., and DOYLE, J., concur.